Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The amendment filed on April 23rd, 2021 has been entered. The amendments to the Drawings, Claims, and Specifications have overcome each and every objection and 35 U.S.C. 112 rejection.

Response to Arguments
Applicant's arguments, on Pages 9 and 10, of 35 U.S.C. 103, filed 04/23/2021, have been fully considered but they are not persuasive. 
In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
On page 9 of the remarks, the third and fourth paragraphs summarize the local matrix profile (LMP) in its generation “a segment of the test signal is compared with corresponding segments of baseline signals to estimate a single value of LMP.” Ma (US20190227504) teaches in [0094] a modified matrix profile that is a times series of the KPI.  In [0043], the time series of the KPI is related to the “patterns of the operating event of interest in historical data.” This relates the modified matrix profile to the test signal (KPI) and baseline (historical data). In lines 
The fifth paragraph on Page 9 of the remarks details the system of Ma in how Ma generates the matrix profile of the signal. As given in the claims, the “local matrix profile” is determined from “the test signal with respect to the baseline signals”, it is “a time series of LMP values, each LMP value for a time instance is determined for a segment of the test signal at the time instance based on a minimum distance between the segment of the test signal with corresponding segments of the baseline signals at the time instance.” Ma teaches a modified matrix profile in [0094] is “the time series of the process KPI.” The KPI is detailed in [0043] as “KPI time series patterns of the operating event of interest in historical data.” As stated in the 
	On Page 10, Paragraph 3 of the remarks applicant specifies [0010]-[0018] for explaining the “principles and advantages” of the LMP. Examiner notes in [0012] the example of a car startup and how anomaly detection of a time-varying process would be different based on start-up or 30 minutes into operation.  Larsson teaches in [0027]-[0035] an example of operation of a system with wind parks and wind turbines. [0030] details correlation of the alarm and a set period of time and the relation being made whether the defect is detected after the alarm the registration of the alarm as “true positive” while if the alarm is triggered without a defect then it is defined as a “false positive.” [0031] details setting the accepted limits for the 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-8, 12-13, 15-16, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson (US20180158314) in view of Ma (US20190227504).
Regarding Claim 1, Larsson teaches “a system for detecting an anomaly in an execution of an operation of a machine (condition of machine relating with respect to a defect – [0004]), 2comprising:   including a time series of 4measurements of an operation of the machine (“obtaining a series of condition related measurements, each measurement contains a time series of data points” – [0005]); each baseline signal 6includes a time series of measurements of a baseline execution of the operation of 7the machine (historical measurement data – [0028]);  (“condition indicator value that reflects the condition of the machine with respect to that defect” – [0023]);  17determine an accumulation of the values above an 18threshold for a (“system then calculates the number of times the CI value is above the threshold” – [0025]; number of times related to time – [0026]); and  19detect an anomaly when the accumulation of the values above 20the threshold for the period of time is greater than an anomaly detection 21threshold to produce a result of anomaly detection (“if the Condition Indicator value has been above the threshold more times than the alarm level during the last N last measurements an alarm is triggered” – [0027]); and an output interface configured to output the result of the anomaly detection (alarm triggered – [0027]).”
Larsson does not teach “an input interface configured to input a test signal; 5a memory configured to store a set of baseline signals; a hardware processor configured to 9determine a local matrix profile (LMP) of the test signal with respect 10to the baseline signals, wherein the LMP is a time series of LMP values; each LMP value for a time instance is determined for a segment of the test 12signal at the time instance based on a minimum distance between the 13segment of the test signal with corresponding segments of the baseline 14signals at the time instance.”
Ma teaches “an input interface configured to input a test signal (step 3330 inputs first KPI time series pattern – [0066]; input devices for executing application programs – [0099]);  5a memory configured to store a set of baseline signals (“loading historical plant data from computer memory” – [0013]); a hardware processor (computer, processor – [0011]) configured to 9determine a local matrix profile (LMP) of the test signal with respect 10to the baseline signals (“determines a modified matrix profile for the time series of the process variable that combines the original matrix profile for the time series” – [0094]) wherein the LMP is a time series of LMP values (matrix profile for the time series – [0094]); each LMP value (“correction factor profile is a distance profile calculated between the selected pattern shape and the entire time series for the process variable” – [0094]; modified matrix profile combines original matrix profile and correction factor profile – [0094]) at the time instance based on a minimum distance between the 13segment of the test signal with corresponding segments of the baseline 14signals at the time instance (“discovery method determines a distance profile between the selected pattern shape and a time series” – [0014]; “determine a distance score between a range of the monitored time series and time series patterns” – [0015]; “assigns a weight coefficient to the distance score for each monitored KPI” – [0056]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson to incorporate the teachings of Ma to use values related to matrix profiles in the detection of a defect in a machine. Doing so would improve the monitoring of the condition of a machine through its operation over time.
   
1	Regarding Claim 3, Larsson in view of Ma discloses the claimed invention as discussed above and Larsson further teaches “each baseline signal include measurements of a 2normal operation of the machine (historical measurement data – [0004]), such that the baseline execution of the operation 3of the machine is a successful execution of the operation of the machine (“true positives, false negatives and false positives based on acceptable historical measurement data” – [0031]).”
  
Claim 4, Larsson discloses the claimed invention as discussed above and Larsson further teaches “the segment of the test signal and the 2corresponding segments of the baseline signals have the same 3positions with respect to the time instance (“we can compare the historical measurement data when each alarm triggered against current machine measurement data when each alarm triggered with the defects detected and recorded” – [0029]).”  
	Larsson does not teach “the same length.”
	Ma teaches “the same length (“locate clusters that have similarities at a given length in a time widow of the time series” – [0008]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson to incorporate the teachings of Ma to use a given length for the time series. Doing so would improve the monitoring of the condition of a machine by improving the search and location of patterns.

1 Regarding Claim 5, Larsson in view of Ma discloses the claimed invention as discussed above and Larsson further teaches “the positions of the segments of the test signal 2and the baseline signals at the time instance starts at the values of the test 4signal and the baseline signals at the time instance (“we can compare the historical measurement data when each alarm triggered against current machine measurement data when each alarm triggered with the defects detected and recorded” – [0029]; when each alarm is triggered corresponds to the start values of the historical and current measurement data).”

Claim 6, Larsson in view of Ma discloses the claimed invention as discussed above and Larsson further teaches “the segment of the test signal includes multiple 2measurements (N last measurements – [0004]), wherein the period of time for the accumulation includes multiple (diagram with date/time on x-axis and number of times on y-axis – [0004]).”

1	Regarding Claim 7, Larsson in view of Ma discloses the claimed invention as discussed above and Larsson further teaches “the accumulation is a function of the values within the period of time (diagram with date/time [period of time] on x-axis and number of times [plural values] on y-axis – [0004]; diagram is equivalent to an accumulation function as it relates the number of times and time to each other).”

	Regarding Claim 8, Larsson in view of Ma discloses the claimed invention as discussed above and Ma further teaches “the processor determines the LMP of the test 2signal by iteratively shifting a window of a length of the segment over the test 3signal, wherein a current LMP value at a current iteration is a function of a 4previous LMP value at a previous iteration, an old shift value of the LMP 5determined for an old shift of the window that is no longer part of the window, and  6a new shift value of the LMP determined for the newly added part of the window ([0008] teaches a processor that is inherently capable of performing this operation; “While features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function. In re Schreiber, 128 F.3d 1473, 1477-78, 44 USPQ2d 1429, 1431-32 (Fed. Cir. 1997). See MPEP 2114.”).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson to incorporate the teachings of Ma to use processor to perform the operation. Doing so would improve the evaluation and monitoring of the condition of a machine.
1
Regarding Claim 12, Larsson discloses the claimed invention as discussed above and Larsson further teaches “faulty signals of 2unsuccessful executions of the operation of the machine (true positive, false positives, false negatives – [0030] – [0034]; true positive relates to defect was detected – [0030]), wherein the of 3faulty signals are grouped based on a type of the fault (defects are defined as true positive, false positive, false negative; correlation in relationship of defect and alarm trigger – [0004]), and wherein the processor, 4upon detecting the anomaly, compares the test signal with 5faulty signals to classify the fault (compare historical data to current data when alarm triggered – [0029]; correlate relationship between alarm and defect detected, assign true positive, false negative, false positive – [0030]).”
	Larsson does not teach “the memory stores LMPs.”  
	Ma teaches “the memory (memory for data – [0101]) stores LMPs (matrix profiles – [0094]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson to incorporate the teachings of Ma to use values related to matrix profiles in the detection of a defect in a machine and to store the 

1	Regarding Claim 13, Larsson in view of Ma discloses the claimed invention as discussed above and Larsson further teaches “the faulty signals are determined with 2respect to the baseline signals (“compare the historical measurement data when each alarm triggered against current machine measurement data” – [0029]; true positives, false negatives, false positives – [0030]-[0034]).”
1
1	Regarding Claim 15, Larsson in view of Ma discloses the claimed invention as discussed above and Ma further teaches “the processor is configured to control the 2machine based on the result of anomaly detection (“The Instrumentation, Control, Operation Computer, based on input, may then automatically adjust physical valves, actuators, heaters, and the like to prevent, stop, or alter the occurrence of the operating event of interest.” – [0083]).”
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson to incorporate the teachings of Ma to use computer control to adjust the system on occurrence of an operating event of interest such as a defect. Doing so would improve operation of a machine.

1	Regarding Claim 16, Larsson teaches “a method for detecting an anomaly in an execution of an operation of a 2machine (condition of machine relating with respect to a defect – [0004]), comprising:  5accepting a test signal including a time series of measurements of an (“obtaining a series of condition related measurements, each measurement contains a time series of data points” – [0005]); 7each baseline signal includes a time series of measurements 9of a baseline execution of the operation of the machine (historical measurement data – [0028]), each value is a value of a local 14dissimilarity of the execution of the operation of the machine with respect to the 15baseline executions of the operation of the machine (“condition indicator value that reflects the condition of the machine with respect to that defect” – [0023]);  16determining an accumulation of the values above an threshold for a period of time (“system then calculates the number of times the CI value is above the threshold” – [0025]; number of times related to time – [0026]); and54MERL-3130 Zhang et al.18detecting an anomaly when the accumulation of the values above the 19threshold for the period of time is greater than an anomaly detection 20threshold to produce a result of anomaly detection (“if the Condition Indicator value has been above the threshold more times than the alarm level during the last N last measurements an alarm is triggered” – [0027]); and 21outputting the result of the anomaly detection  (alarm triggered – [0027]).”
Larsson does not teach “the method uses a processor coupled with stored instructions 3implementing the method, wherein the instructions, when executed by the 4processor carry out steps of the method; determining a local matrix profile (LMP) of the test signal with respect to a 8set of baseline signals; the LMP is a time 10series of LMP values, each LMP value for a time instance is determined for a 11segment of the test signal at the time instance based on a minimum distance 12between the segment of the test signal with corresponding segments of the baseline 13signals at the time instance.”
(computer, processor – [0011]) coupled with stored instructions (computer program – [0011]) 3implementing the method, wherein the instructions, when executed by the 4processor carry out steps of the method (“computer code instructions cause the processor to detect an operating event in an industrial process” – [0011]); determining a local matrix profile (LMP) of the test signal with respect to a 8set of baseline signals (“determines a modified matrix profile for the time series of the process variable that combines the original matrix profile for the time series” – [0094]) wherein the LMP is a time series of LMP values (matrix profile for the time series – [0094]); each LMP value for a time instance is determined for a segment of the test 12signal (“correction factor profile is a distance profile calculated between the selected pattern shape and the entire time series for the process variable” – [0094]; modified matrix profile combines original matrix profile and correction factor profile – [0094]) at the time instance based on a minimum distance between the 13segment of the test signal with corresponding segments of the baseline 14signals at the time instance (“discovery method determines a distance profile between the selected pattern shape and a time series” – [0014]; “determine a distance score between a range of the monitored time series and time series patterns” – [0015]; “assigns a weight coefficient to the distance score for each monitored KPI” – [0056]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson to incorporate the teachings of Ma to use values related to matrix profiles in the detection of a defect in a machine. Doing so would improve the monitoring of the condition of a machine through its operation over time.
1
Claim 19, Larsson teaches “the method 3comprising:  4accepting a test signal including a time series of measurements of an 5operation of the machine (“obtaining a series of condition related measurements, each measurement contains a time series of data points” – [0005]);  6each baseline signal includes a time series of measurements of a baseline execution of the operation of the machine (historical measurement data – [0028]), each value is a value of a local 13dissimilarity of the execution of the operation of the machine with respect to the 14baseline executions of the operation of the machine (“condition indicator value that reflects the condition of the machine with respect to that defect” – [0023]);  15determining an accumulation of the values above an threshold for 16a period of time (“system then calculates the number of times the CI value is above the threshold” – [0025]; number of times related to time – [0026]); and 17detecting an anomaly when the accumulation of the values above the 18threshold for the period of time is greater than an anomaly detection 19threshold to produce a result of anomaly detection (“if the Condition Indicator value has been above the threshold more times than the alarm level during the last N last measurements an alarm is triggered” – [0027]); and 21outputting the result of the anomaly detection  (alarm triggered – [0027]).”
Larsson does not teach “a non-transitory computer readable storage medium embodied thereon a 2program executable by a processor for performing a method; determining a local matrix profile (LMP) of the test signal with respect to a 8set of baseline signals; the LMP is a time 10series of LMP values, each LMP value for a time instance is determined for a 11segment of the test signal at the time instance based on a minimum distance 12between the segment of the test signal with corresponding segments of the baseline 13signals at the time instance.”
(computer, processor – [0011]) for performing a method (“computer code instructions cause the processor to detect an operating event in an industrial process” – [0011]); determining a local matrix profile (LMP) of the test signal with respect to a 8set of baseline signals (“determines a modified matrix profile for the time series of the process variable that combines the original matrix profile for the time series” – [0094]) wherein the LMP is a time series of LMP values (matrix profile for the time series – [0094]); each LMP value for a time instance is determined for a segment of the test 12signal (“correction factor profile is a distance profile calculated between the selected pattern shape and the entire time series for the process variable” – [0094]; modified matrix profile combines original matrix profile and correction factor profile – [0094]) at the time instance based on a minimum distance between the 13segment of the test signal with corresponding segments of the baseline 14signals at the time instance (“discovery method determines a distance profile between the selected pattern shape and a time series” – [0014]; “determine a distance score between a range of the monitored time series and time series patterns” – [0015]; “assigns a weight coefficient to the distance score for each monitored KPI” – [0056]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson to incorporate the teachings of Ma to use values related to matrix profiles in the detection of a defect in a machine. Doing so would improve the monitoring of the condition of a machine through its operation over time.

Claims 2 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Ma and Law (US20200257686).

Regarding Claim 2, Larsson in view of Ma discloses the claimed invention as discussed above and Larsson further teaches “values of the threshold vary for different 2instances of time forming a time series of thresholds (“increase at least one of the threshold”, “decrease at least one of the threshold”, “steps are repeated” – [0013]).”
Larsson and Ma do not teach “wherein a value of the 3LMP threshold at the instance of time is a maximum value of LMPs of the baseline 4signals at the instance of time, wherein a LMP of a given baseline signal is 5calculated with respect to all of the baseline signals excluding the given baseline 6signal itself.”
Law teaches “wherein a value of the 3LMP threshold at the instance of time is a maximum value of LMPs of the baseline 4signals at the instance of time (“predetermined threshold is a maximum threshold” – [0010]), wherein a LMP of a given baseline signal is 5calculated with respect to all of the baseline signals excluding the given baseline 6signal itself (“separate left and right matrix profiles may be determined”, “only subsequences that occurred earlier in time are considered for purposes of the left matrix profile”, right matrix profile identifies subsequences to the right of the reference – [0047]; matrix profile determined to the right and to the left of the of a point to determine the standard matrix profile – [0047]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson in view of Ma to incorporate the 

Regarding Claim 17, Larsson in view of Ma discloses the claimed invention as discussed above and Larsson further teaches “values of the threshold vary for different 2instances of time forming a time series of thresholds (“increase at least one of the threshold”, “decrease at least one of the threshold”, “steps are repeated” – [0013]).”
Larsson and Ma do not teach “wherein a value of the 3LMP threshold at the instance of time is a maximum value of LMPs of the baseline 4signals at the instance of time, wherein a LMP of a given baseline signal is 5calculated with respect to all of the baseline signals excluding the given baseline 6signal itself.”
Law teaches “wherein a value of the 3LMP threshold at the instance of time is a maximum value of LMPs of the baseline 4signals at the instance of time (“predetermined threshold is a maximum threshold” – [0010]), wherein a LMP of a given baseline signal is 5calculated with respect to all of the baseline signals excluding the given baseline 6signal itself (“separate left and right matrix profiles may be determined”, “only subsequences that occurred earlier in time are considered for purposes of the left matrix profile”, right matrix profile identifies subsequences to the right of the reference – [0047]; matrix profile determined to the right and to the left of the of a point to determine the standard matrix profile – [0047]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson in view of Ma to incorporate the .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Ma and Gross (US20180260560).

Regarding Claim 9, Larsson in view of Ma discloses the claimed invention as discussed above and Larsson further teaches “the test signal and the baseline signals include 2multiple signals from different sensors of different 3types (“condition related measurements of the mechanism is at least one of vibration and a temperature” – [0011]).”
Larsson in view of Ma does not teach “multiple univariate time series (UTS) signals, such that the signals are multivariate time series 4(MTS) signals.”
Gross teaches “multiple univariate time series (UTS) signals (univariate time series prognostic technique – [0020]; telemetry data gathered from sensors, univariate model analyzes signals in telemetry data – [0045]), such that the signals are multivariate time series 4(MTS) signals (multivariate prognostic technique – [0023]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson in view of Ma to incorporate the teachings of Gross to use univariate and multivariate time series signals. Doing so would improve the data gathering from sensors of a machine for the purpose of detecting defects or anomalies.

Claims 10 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Ma, Gross, and Hasegawa (US20160004963).
1	As best understood, regarding Claim 10, Larsson in view of Ma and Gross discloses the claimed invention as discussed above and Ma further teaches “the LMP of the test signal is determined as a 2Euclidean distance (Euclidean distance – [0065]) between the segments of the corresponding 3signals (matrix profile, distance calculated between pattern shape – [0094]).”
	Larsson, Ma, and Gross do not teach “a minimum of weighted Euclidean distance between the segments.”
	Hasegawa teaches “a minimum of weighted Euclidean distance between the segments (weighted distance calculations based on Euclidean distance, normalizes using minimum distance – [0017]).”
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson in view of Ma and Gross to incorporate the teachings of Hasegawa to use a weighted Euclidean distance that normalizes the with respect to the minimum distance. Doing so would improve the accuracy of time series data for the detection of defects or anomalies.

As best understood, regarding Claim 18, Larsson discloses the claimed invention as discussed above and Larsson further teaches “the test signal and the baseline signals 2include signals from different sensors of 3different types (“condition related measurements of the mechanism is at least one of vibration and a temperature” – [0011]).”  

Gross teaches “multiple univariate time series (UTS) signals (univariate time series prognostic technique – [0020]; telemetry data gathered from sensors, univariate model analyzes signals in telemetry data – [0045]), such that the signals are multivariate time series 4(MTS) signals (multivariate prognostic technique – [0023]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson in view of Ma to incorporate the teachings of Gross to use univariate and multivariate time series signals. Doing so would improve the data gathering from sensors of a machine for the purpose of detecting defects or anomalies.
Larsson in view of Gross does not teach “wherein the LMP of the test signal is determined as 5a minimum of Weighted Euclidean Distance between the segments of the 6corresponding UTS signals.”
Ma teaches “the LMP of the test signal is determined as a 2Euclidean distance (Euclidean distance – [0065]) between the segments of the corresponding 3signals (matrix profile, distance calculated between pattern shape – [0094]).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson in view of Gross to incorporate the teachings of Ma to use Euclidean distance in relation to matrix profiles in the detection of a defect in a machine. Doing so would improve the monitoring of the condition of a machine through its operation over time.

	Hasegawa teaches “a minimum of weighted Euclidean distance between the segments (weighted distance calculations based on Euclidean distance, normalizes using minimum distance – [0017]).”
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson in view of Ma and Gross to incorporate the teachings of Hasegawa to use a weighted Euclidean distance that normalizes the with respect to the minimum distance. Doing so would improve the accuracy of time series data for the detection of defects or anomalies.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Ma, Gross, Hasegawa, and Cairns (US9697177).
Regarding Claim 11, Larsson in view of Ma, Gross, and Hasegawa discloses the claimed invention as discussed above except for “weights of the weighted Euclidean distance 2are determined using a principal components analysis of measurements of the 3operation of the machine.”
	Cairns teaches “weights of the weighted Euclidean distance 2are determined using a principal components analysis of measurements of the 3operation of the machine (weight vector w is computed for the observation vector u using the read decomposition description that forms the SVD/PCVD” – Column 26, Lines 52-58; “Euclidean distance is computed between weight vector w and a weight vector” – Column 26, Lines 61-67; ”inherent in a principal components analysis hereafter denoted the principal components decomposition PCD” – Column 1, Lines 15-25).”
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson in view of Ma, Gross, and Hasegawa to incorporate the teachings of Cairns to a weight the Euclidean distance by a principal components decomposition method. Doing so would improve quality of the data used for detecting defects.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Larsson in view of Ma and Kusserow (US2020002127).
Regarding Claim 14, Larsson in view of Ma discloses the claimed invention as discussed above except for “the machine includes a mechanism for 2operating an elevator door and the operation of the machine includes opening and 3closing the elevator door.”	Kusserow teaches “the machine includes a mechanism for 2operating an elevator door and the operation of the machine includes opening and 3closing the elevator door (monitor car door of an elevator; evaluating signals to determine unusual noise, malfunction, excessively slow acceleration – [0034]).”
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Larsson in view of Ma to incorporate the teachings of Kusserow to utilize and elevator and door system as the machine that is being monitored for defects. Doing so would improve the monitoring of defects in an elevator (machine).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOSSEF KORANG-BEHESHTI whose telephone number is (571)272-3291.  The examiner can normally be reached on Monday - Friday 10:00 am - 6:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephen Meier can be reached on (571) 272-2149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/Y.K./Examiner, Art Unit 2863                                                                                                                                                                                                        
/TARUN SINHA/Primary Examiner, Art Unit 2863